Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-31-2005

Betancourt v. Bur Prisons
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2150




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Betancourt v. Bur Prisons" (2005). 2005 Decisions. Paper 304.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/304


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-5                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-2150
                                    ________________

                             FRANCISCO J. BETANCOURT,
                                                Appellant
                                         v.

                               BUREAU OF PRISONS
                       ____________________________________

                     On Appeal From the United States District Court
                                For the District of New Jersey
                                (D.C. Civ. No. 05-cv-00045)
                      District Judge: Honorable Garrett E. Brown, Jr.
                     _______________________________________


 Submitted For a Determination of Whether a Certificate of Appealability is Necessary,
   and for Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 6, 2005

                Before: SLOVITER, MCKEE and FISHER, Circuit Judges.

                                (Filed: October 31, 2005)

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

        Francisco J. Betancourt appeals from an order of the United States District Court

for the District of New Jersey, denying his petition for habeas corpus. In his petition,

Betancourt argued that the Bureau of Prisons (BOP) was miscalculating his “good time
credits” pursuant to 18 U.S.C. § 3624(b). Betancourt argued that the BOP incorrectly

based its calculations on the number of days actually served rather than the length of the

sentence imposed.

         We recently addressed the identical arguments in O’Donald v. Johns, 402 F.3d 172

(3d Cir. 2005). We concluded, as did the District Court here, that the BOP’s

interpretation of the statute, which utilizes a formula based on the time actually served, is

reasonable. We therefore will affirm the District Court’s order.1




   1
       To the extent a certificate of appealability is necessary, it is hereby denied.

                                                 2